Citation Nr: 9918235	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-42 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran's service included active duty for training from 
November 1962 to May 1963, active duty from May 1968 to 
December 1976, and active duty for training from March 1978 
to July 1978.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in April 1995 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By means of a 
decision dated in May 1997, this case was remanded to the RO 
for additional evidentiary development.  The requested 
actions have been completed, and the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is shown to have been caused by active service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him has been satisfied pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends, essentially, that he has PTSD as a 
consequence of his service in the Republic of Vietnam, and 
that service connection for this disability is warranted.  
After a review of the record, the Board finds that the 
evidence pertaining to his claim is in equipoise, and that, 
with application of benefit of the doubt provisions on his 
behalf, service connection for PTSD should be granted.

There is no doubt that a diagnosis of PTSD has been rendered.  
In June 1995, the veteran was hospitalized at a VA medical 
facility, at VA request, for a period of observation and 
evaluation.  The hospitalization summary shows that, at the 
conclusion of this period, a primary diagnosis of PTSD was 
made.  More recently, in March 1998, he was again examined by 
VA, and again a diagnosis of PTSD was provided; on an 
addendum, furnished later in March 1998, the examiner 
indicated as follows:

I have now had the opportunity to review 
this veteran's [VA claims folder]....I 
believe the stressors documented by the 
veteran were consistent with those which 
would be sufficient to cause [PTSD].


The question that must accordingly be resolved is whether, in 
fact, the occurrence of the stressors cited by the veteran is 
verified by the evidence.  In this regard, the record is more 
ambivalent.  The veteran has described various events that he 
alleges precipitated his PTSD, to include experiencing enemy 
shelling while stationed in Vietnam.  Records show that, 
while in Vietnam, he was assigned to the 437th Medical 
Detachment, which during the period in question had been 
stationed at Chu Lai.  Daily Staff Journals submitted by the 
437th Medical Detachment show, again during the period in 
question, that Chu Lai had received an unknown number of 
rockets and mortar rounds on May 4, 1970, and approximately 
40-50 rockets on May 5, 1970.  The veteran has not furnished 
the names of fellow servicemen he knew who were killed or 
injured during this shelling, nor has he otherwise indicated 
that he himself had been peril.  Likewise, he has not 
furnished information that would demonstrate that he was at 
Chu Lai during the particular two days noted in the Daily 
Staff Journals.  

However, it cannot be controverted that the veteran had 
service in Vietnam from April 29, 1970, to July 12, 1970, 
that he had been assigned to the 437th Medical Detachment, 
that the 437th Medical Detachment had been stationed at Chu 
Lai, that Chu Lai had been subjected to bombardment on May 4 
and 5, 1970, that he has alleged that this shelling was a 
stressor, and that a physician has found that this stressor 
caused the veteran's PTSD.  Evidence that pertains to other 
potential stressor events, to include the incurrence of 
disabilities for which service connection has been 
established and the awarding of the Purple Heart Medal, can 
at best be classified as ambiguous in nature, and is 
therefore of minimal value in establishing the occurrence of 
these claimed stressors.  There is, however, no minimal or 
threshold number of stressors that must be shown; the 
demonstrated occurrence of a single stressor or stressful 
event that has been found to have precipitated PTSD is 
sufficient.  


The Board finds that the rocket and mortar attacks the 
veteran apparently experienced while at Chu Lai constitute a 
stressor event.  See Cohen v. Brown, 10Vet. App. 128 (1997).  
These events, as evidently related by him to the VA examiner 
in March 1998, have been deemed by that examiner to have 
caused the PTSD that has been diagnosed.  The Board 
accordingly finds, with the application of the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) (West 1991), that 
service connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

